Citation Nr: 0701555	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-41 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to additional monthly dependency and 
indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 
1311(a)(2).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Judith A. Veres, Accredited 
Claims Agent


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946 and from August 1950 to August 1969.  He died 
in October 2002.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to additional 
monthly DIC compensation (enhanced DIC) pursuant to 38 
U.S.C.A. § 1311(a)(2) (West 2002).

The claim of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  As will be explained further herein, the 
disposition of that claim has no bearing on the claim for 
enhanced DIC benefits and as such the two claims are not 
"inextricably intertwined" and may be adjudicated 
separately.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).


FINDINGS OF FACT

1.  The veteran died in October 2002.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 1310 was 
granted in a December 2002 rating decision.  

3.  The veteran did not have a service connected disability 
which was rated totally disabling for at least 8 years prior 
to his death.

4.  The appellant's claim for enhanced DIC benefits brought 
under the provisions of 38 U.S.C.A. § 1311 was not pending as 
of January 21, 2000; as such the theory of hypothetical 
entitlement to benefits under 38 U.S.C.A. § 1311 may not be 
considered.


CONCLUSIONS OF LAW

1.  The veteran died of a service connected disease.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The appellant has no legal entitlement to enhanced DIC 
benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).  
38 U.S.C.A. § 1311(a)(2) (West 2002); See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

However, the VCAA is not applicable in cases such as this 
one, where further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance). 

In this case, the appellant and her representative argue that 
the appellant is entitled to additional monthly DIC benefit 
under the provisions of 38 U.S.C.A. § 1311, citing the case 
of Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000) in support of 
the claim.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  DIC shall be paid to a surviving spouse at 
a certain monthly rate.  The rate shall be increased by a 
certain sum in the case of the death of a veteran who at the 
time of death was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods in which the veteran was married to 
the surviving spouse shall be considered.  38 U.S.C.A. § 
1311(a)(2).

When the veteran's death occurred on or after January 1, 
1993, 38 C.F.R. § 3.5(e)(1) provides that the monthly rate of 
DIC for a surviving spouse shall be the amount set forth in 
38 U.S.C.A. § 1311(a)(1).  This rate shall be increased by 
the amount set forth in 38 U.S.C.A. § 1311(a)(2) when, as 
indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods during which the veteran was married 
to the surviving spouse shall be considered.  The resulting 
rate is subject to increase as provided in 38 C.F.R. § 
3.5(e)(3) and (4).  See generally 38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 3.5(e).

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), 38 C.F.R. § 20.1106 permits VA to consider whether 
the veteran, although not actually in receipt of a total 
evaluation for the requisite period of time, was nonetheless 
hypothetically entitled to receive such evaluation based upon 
a de novo review of the evidence on file.

Following the issuance of the Federal Circuit opinion in Hix, 
the Board sought a VA General Counsel opinion specifically 
with respect to the evidence to be considered in 
determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).  See VAOPGCPREC 9-2000.  In 
December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (words of 
an opinion entirely unnecessary for the decision of the case) 
and not binding precedent as to claims for DIC under 38 
U.S.C.A. § 1311(a)(2) because the specific holding of the 
Federal Circuit was to affirm the Court's earlier decision in 
Hix authorizing consideration of entitlement to additional 
DIC benefits on a "hypothetical" theory.  The Federal 
Circuit's statement, at the very end of its opinion, 
mentioning consideration of any new evidence submitted, 
conflicted with earlier holdings by the Courts' decisions 
indicating that hypothetical entitlement exists when the 
"evidence in the veteran's claims file or VA custody prior to 
the veteran's death" show that the veteran was entitled to a 
total disability rating for the specified period prior to 
death.  See Green v. Brown, 10 Vet. App. 111, 118 (1997); 
Cole v. West, 13 Vet. App. 268, 274 (1999).  This VA General 
Counsel opinion specifically concluded that the Federal 
Circuit's decision in Hix did not require VA to accept and 
consider evidence submitted after a veteran's death and 
offered to establish, under 38 U.S.C.A. § 1311(a)(2), that 
the veteran was "entitled to receive" compensation from VA 
during his lifetime for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding his death.

38 C.F.R. § 3.22 was amended as of January 21, 2000, to 
define the statutory term "entitled to receive" so as to 
exclude "hypothetical entitlement" language previously 
recognized by the Court.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the United States Court of Appeals for 
the Federal Circuit noted that 38 C.F.R. § 20.1106 was 
apparently inconsistent with 38 CFR § 3.22.  The Court 
ordered VA to issue regulations to either remove or explain 
the apparent inconsistency.  In the NOVA I decision, the 
Federal Circuit concluded that 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106 stated apparently inconsistent interpretations of 
virtually identical statutes codified at 38 U.S.C. § 1318(b) 
and 38 U.S.C. § 1311(a)(2), respectively.  Both statutes 
authorize payment of certain DIC benefits to survivors of 
veterans who were, at the time of death "entitled to receive" 
disability compensation for a service-connected disability 
that was rated totally disabling for a specified number of 
years immediately preceding death.  The court concluded that 
38 C.F.R. § 3.22 interprets 38 U.S.C. § 1318(b) as providing 
that the question of whether the veteran was "entitled to 
receive" such benefits would be governed by VA decisions 
during the veteran's lifetime, except where such decisions 
are found to contain a clear and unmistakable error (CUE).  
The court concluded that Section 20.1106 interprets 38 U.S.C. 
§ 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The court directed VA to 
conduct rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Court's directive, VA concluded that the 
language, context, and legislative history of 38 U.S.C. § 
1318(b) and 38 U.S.C. § 1311(a)(2), viewed together, clearly 
evinced Congress's intent to authorize DIC only in cases 
where the veteran's entitlement to total disability 
compensation for the specified number of years prior to death 
was established by ratings during the veteran's lifetime or 
by correction of CUE in such decisions.  Accordingly, 38 
C.F.R. § 20.1106 was amended to clarify that, as with 
decisions under 38 U.S.C. § 1318, decisions under 38 U.S.C. § 
1311(a)(2) will be decided taking into consideration prior 
dispositions made during the veteran's lifetime of issues 
involved in the survivor's claim.  The effect of this change 
was to make VA's position clear that entitlement to benefits 
under either 38 U.S.C. § 1318 or 38 U.S.C. § 1311 must be 
based on the determinations made during the veteran's 
lifetime, or challenges to such decisions on the basis of 
CUE, rather than on de novo posthumous determinations as to 
whether the veteran hypothetically could have been entitled 
to certain benefits if he or she had applied for them during 
his or her lifetime.  See 67 Fed. Reg. 16309, 16317 (Apr. 5, 
2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C. § 1311 to award additional DIC benefits where 
the veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.

The VA's interpretation was confirmed by the decision by the 
United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Court stated that the Department 
should also continue to process claims for survivor benefits 
that would be rejected because they are based on the filing 
of new claims after the veteran's death, since we have found 
that the Department's interpretation of the statue as barring 
such claims is permissible and reasonable.  Thus, it appeared 
that hypothetical entitlement was no longer viable.

In Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  

It is clear that the appellant's DIC claim was not pending as 
of January 21, 2000; in fact the veteran's death did not 
occur until October 2002.  Accordingly, consideration of 
hypothetical entitlement, which is the primary argument and 
theory of entitlement raised by the appellant's 
representative, may not be considered by the Board.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  

Rating decisions dated in June and November 1994, 
approximately 8 years prior to the veteran's death, show that 
service connection was in effect for: (1) amputation of the 
distal phalanx, last great toe; (2) residuals of a fractured 
right mandible; (3) a chip fracture of the left ring finger; 
(4) a chip fracture of the right middle finger; (5) compound 
fractures of the lower third of the right tibia and fibula, 
all of which were assigned non-compensable evaluations.  At 
those times rhinophyma was evaluated as 10 percent disabling 
and arteriosclerotic heart disease was evaluated as 30 
percent disabling from July 1994 forward.  Diabetes mellitus 
was evaluated as 40 percent disabling.  The aforementioned 
evaluations remained unchanged from 1995 through 2001 during 
which time, there are no other rating decisions of record.

In October 2001, the veteran filed increased rating claims 
for diabetes mellitus and for heart disease.  In May 2002, 
the veteran filed increased rating claims for his service 
connected disorders.  In a July 2002 rating decision, service 
connection was established for cerebrovascular accident which 
was assigned a 100 percent evaluation from May 9, 2002; and a 
subsequent 10 percent evaluation from December 1, 2002, 
forward.  The remainder of the increased rating claims were 
deferred (unadjudicated), pending VA examinations.  
Unfortunately the veteran died in October 2002 while those 
claims were pending (as will be further discussed herein in 
the REMAND portion).  

It is clear from this evidence that the veteran was not in 
fact in receipt of a 100 percent rating for any service 
connected disability for eight continuous years prior to his 
death.  This would have been impossible given the facts that 
the veteran was not in receipt of a 100 percent rating for 
any service connected disability, or even nearly so, 
approximately 8 years prior to his death in 1994; and that he 
sought no increased disability evaluation for any service-
connected condition until 2001, approximately 7 years later, 
which was followed shortly thereafter by his death in October 
2002.  It is similarly clear that neither the 1994 nor 2002 
rating decisions were subject to correction due to clear and 
unmistakable error (CUE).  See 38 C.F.R. § 3.105.  Moreover, 
neither the appellant nor her representative has asserted 
that either of the aforementioned rating decisions contained 
CUE nor does a review of the evidence support such a finding.  

As a final matter, the Board acknowledges that an accrued 
benefits claim remains pending based on the increased ratings 
claims filed by the veteran during his lifetime in May 2002, 
just months prior to his death.  The disposition of this 
claim has no bearing on the claim for enhanced DIC benefits 
brought under the provisions of 38 U.S.C.A. § 1311(a)(2), 
inasmuch as there is no legal theory under which any of the 
pending claims could be assigned a 100 percent evaluation 
retroactive to approximately October 1994, particularly in 
the absence of any increased rating claim brought by the 
veteran during his lifetime subsequent to the November 1994 
rating action and prior to October 2001.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the veteran did not have a 
service connected disability which was rated totally 
disabling for at least 8 years prior to his death, the Board 
finds that entitlement to additional monthly DIC pursuant to 
38 U.S.C.A. § 1311(a)(2) is not warranted..

ORDER

Entitlement to additional monthly DIC pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is denied.

REMAND

The appellant and her accredited representative have also 
raised a claim of entitlement to accrued benefits.  The RO 
denied the claim for accrued benefits in a June 2003 rating 
decision and in subsequent determinations, primarily 
reasoning that at the time of the veteran's death in October 
2002, the veteran had no claims pending and summarily adding 
that "neither does the evidence suggest that the veteran 
could have been granted an higher evaluation at any time 
prior to his demise."  See January 2005 Supplemental 
Statement of the Case (SSOC).  

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2006); see 38 C.F.R. § 
3.152(b).  The law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).  

Upon a review of the file, the Board notes that in May 2002 
the veteran had requested increased evaluations for all 9 of 
his service-connected disabilities.  In a September 2002 
rating decision, an increased evaluation of 100 percent was 
granted for service-connected cerebrovascular accident.  The 
other 8 service-connected conditions, consisting of: (1) 
diabetes mellitus; (2) arteriosclerotic heart disease; (3) 
rhinophyma; (4) amputation, distal phalanx left great toe; 
(5) fracture, right mandible; (6) chip fracture of the left 
ring finger; (7) a chip fracture of the right middle finger; 
and for (8) compound fractures of the lower third of the 
right tibia and fibula, were deferred pending VA 
examinations.  Unfortunately the veteran died in October 
2002, before any VA examinations could be conducted and the 
claims remained pending and unadjudicated at the time of his 
death.   

In this case, the Board has determined both that the 
appellant filed a timely claim for accrued benefits and that 
several increased rating claims were pending unadjudicated at 
the time of the veteran's death in October 2002.  

The Board observes that prior to his death, the veteran had 
been awarded a 100 percent evaluation for cerebrovascular 
accident and special monthly compensation based on aid and 
attendance, both effective from May 9, 2002.  It appears that 
at minimum, the appellant may be eligible for additional 
compensation if earlier effective dates are warranted for one 
or more of the pending increased rating claims.  

The effective date for the award of an increased rating is 
generally the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2006).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the earliest date as of which an increase is factually 
ascertainable is used; otherwise, date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006). 

In essence, if medical evidence shows an increase in any of 
the service connected disabilities during the year prior to 
May 9, 2002, it is possible that an increased rating prior to 
May 9, 2002, could be assigned, possibly resulting in accrued 
benefits due to the appellant.  

In this regard, the Board believes that the veteran's VA 
treatment records, if any, dated from May 2001 to May 2002, 
should be obtained.  The adjudication of the claims for 
accrued benefits must be made based upon the evidence on file 
at the time of his death, including any VA medical records 
that must be deemed to have been constructively on file at 
that time.  See 38 U.S.C.A. § 5121(a) (West 2002) and 38 
C.F.R. § 3.1000(a) (2006).  VA records are deemed to be 
constructively in the possession of VA adjudicators and must 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 

Due process matters dictate that the eight pending increased 
rating claims (for accrued benefits purposes) be adjudicated 
with reference to the applicable diagnostic codes (of which 
the appellant and her representative have not been adequately 
informed) and consideration of whether any earlier effective 
dates are warranted and that a Supplemental Statement of the 
Case be furnished for the appellant and her representative.

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Since 
it is necessary to remand this case for further development, 
the RO should also take this opportunity to provide the 
appellant appropriate VCAA notification, including that with 
regard to what is required for the award of entitlement to 
accrued benefits/increased ratings/earlier effective dates.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
pertaining to her accrued benefits 
claims, which provides her with the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004); See also Quartuccio, 
Pelegrini, and Dingess/Hartman, supra.

2.  The RO is requested to obtain the 
veteran's VA treatment and 
hospitalization records to include all 
medical evaluations and examinations, if 
any, dated from May 2001 to May 2002.

3.  The RO should develop (to the extent 
necessary) and adjudicate the appellant's 
claim for entitlement to accrued benefits 
(based on the eight increased rating 
claims that the veteran had pending at 
the time of his death, with specific 
reference as to whether an earlier 
effective date is warranted for each of 
the conditions.  The appellant and her 
representative should be issued a 
supplemental statement of the case which 
references applicable and appropriate 
evidence and diagnostic codes.  In 
conjunction with the issuance of the SSOC 
the appellant and her representative 
should be afforded the opportunity to 
respond and requested to specifically 
identify whether they wish to pursue an 
appeal to the Board and if so, on what 
basis.  The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


